Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 4, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (German Patent Publication  DE102018206650A1; in applicant’s IDS) in view of  Feher (U.S. Patent Application Publication 2003/ 0052230).

Regarding claim 1, Goetz discloses an assembly for an aircraft propulsion system, comprising: a nacelle inlet structure (Fig. 1, ¶31) extending circumferentially about a centerline (axis X), the nacelle inlet structure comprising an exterior skin (101, exterior skin of nacelle), and the exterior skin comprising dielectric material (¶0031, dielectric heating); and 
However, Goetz does not disclose a microwave system configured to direct microwaves to the dielectric material for melting and/or preventing ice accumulation on the exterior skin, though he does disclose that ice accumulation can be prevented by a “heating device” that can comprise “electrical and/or electromagnetic (or dielectric) heating means” (¶0031, elements 12 or 14, fig. 1).  However, Feher does teach a microwave system (abstract microwave generators),configured to direct microwaves to the dielectric material (abstract, “walls of a dielectric composite material) for melting and/or preventing ice accumulation on the exterior skin (Feher, abstract, the surfaces of the shell structure to be deiced or kept free of ice).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Goetz with Feher, substituting in the electromagnetic heating of Goetz be with the microwave heating of Feher, and further to substitute in the skin of Feher, including his dielectric properties into the nacelle skin of Goetz, in order to generate and well heat the nacelle in order to prevent ice accumulation and in order that the device works propulsion system works properly and efficiently and the device is heated in a conventional way.
Regarding claim 2, Goetz in view of Feher disclose all the limitations of claim 1, as above, and further teach the assembly, wherein the exterior skin at least partially forms an inlet lip (Goetz, front part of 100 at edge 101) of the nacelle inlet structure, and the inlet lip is configured with the dielectric material (abstract, “dielectric composite material”; fig. 3,  this would have been present in the combination above) .  

Regarding claim 3, Goetz in view of Feher teach all the limitations of claim 1, as above, and further teach the assembly, wherein the exterior skin at least partially forms an inner lip skin (Goetz, inside of 100 at 101 edge) of the nacelle inlet structure, and the inner lip skin is configured with the dielectric material (abstract, “dielectric composite material”; fig. 3,  this would have been present in the combination above, and it would take into account what one would consider the “skin”, and the “skin” may be considered to be made up of the metal outer layer, as well as some of the dielectric wall).  
Regarding claim 4, Goetz in view of Feher teach all the limitations of claim 1, as above, and further teach the assembly, wherein the exterior skin at least partially forms an outer lip skin of the nacelle inlet structure (Goetz, outside of 100 at edge 101), and the outer lip skin is configured with the dielectric material (abstract, “dielectric composite material”; fig. 3,  this would have been present in the combination above, and it would take into account what one would consider the “skin”, and the “skin” may be considered to be made up of the metal outer layer, as well as some of the dielectric wall).  .  

Regarding claim 14, Goetz in view of Feher teach all the limitations of claim 1, as above, but does not further teach in the combination so far, the assembly wherein the microwave system is configured to generate the microwaves in pulses.  However, Feher further teaches such pulsing (Feher, ¶0034; by “pulse width”).  Thus, it would have been obvious to someone having ordinary skill in the art at the time of the filing to modify Goetz in view of Feher with a further teaching of Feher, to activate the heating via pulses having a “pulse width” in order “that icing can be avoided in a prophylactic manner”, meaning that you don’t have to have icing on the surface before starting to generate heat, because at that point, there might already be a failure, so pulsing would keep the device in a good, working, but not overheating, state.

Regarding claim 17, Goetz in view of Feher teach all the limitations of claim 1, as above, and further teach the assembly wherein the microwave system comprises a microwave source configured as a magnetron (Feher, fig. 2, ¶0018, klystrons or magnetrons) , a klystron, a gyrotron or a solid state source (This would have been incorporated into the combination above, how the microwave generator works, with the conventional ways of generating these waves).  

Regarding claim 19, Goetz discloses an assembly for an aircraft propulsion system, comprising: a nacelle inlet lip (front end of 100, Fig. 1) extending circumferentially about a centerline (Goetz, axis X), the nacelle inlet lip comprising an exterior skin (101).
However, Goetz does not disclose wherein the system is configured with a plurality of dielectric inserts; and a microwave system configured to direct microwaves to the dielectric inserts for melting and/or preventing ice accumulation on the exterior skin.  Goetz does teach that the heating system is electromagnetic or dielectric (¶0031).  Further, a heater can be set in front of (12)  or within the nacelle (14).   However, Feher does teach a system configured with a plurality of dielectric inserts (Feher, ¶0010, fig. 3 wherein the separate shaded areas along the leading edge of the wing are a plurality of dielectric sections; incorporating the structure of the wing in Patent Publication, DE19750198C2), along with a microwave system (abstract microwave generators),configured to direct microwaves to the dielectric material (abstract, “walls of a dielectric composite material) for melting and/or preventing ice accumulation on the exterior skin (Feher, abstract, the surfaces of the shell structure to be deiced or kept free of ice).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Goetz with Feher, substituting in the electromagnetic heating of Goetz be with the microwave heating of Feher, and further to substitute in the skin of Feher, including his dielectric properties into the nacelle skin of Goetz, in order to generate and well heat the nacelle in order to prevent ice accumulation and in order that the device works propulsion system works properly and efficiently and the device is heated in a conventional way.

Claim(s) 5, 6, 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (German Patent Publication  DE102018206650A1) in view of  Feher (U.S. Patent Application Publication 2003/ 0052230, herein after “Feher”) and further in view of Feher (U.S. Patent Application 6,207,940; herein after “Feher ‘940).

Regarding claim 5, Goetz in view of Feher teach all the limitations of claim 1, as above, but do not further teach an assembly wherein the exterior skin comprises a base and a plurality of inserts; the base is configured with a plurality of apertures; each of the plurality of inserts plugs a respective one of the plurality of apertures; and the plurality of inserts comprise the dielectric material.  However, Feher ‘940 teaches having a plurality of dielectric inserts plugging apertures in a skin in an aircraft for microwave de-icing (Feher ‘940, fig. 2a, at least. Dielectric elements 1, 2, 3).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Goetz in view of Feher, to have the plurality of dielectric plugs in the apertures, as taught in Feher ‘940, around the nacelle, as taught in the previous combination, in order to better melt and well focus the electrical heating to the areas in the lead areas of the plane that are prone for icing, in order to better heat up the sections and keep the plane de-iced in a conventional manner.

Regarding claim 6, Goetz in view of Feher and Feher ‘940 teach all the limitations of claim 5, as above, but do not further teach an assembly wherein the plurality of inserts are arranged into a plurality of arrays.  However, Feher ‘940 further teaches that in conjunction the plurality of plugs, they can be arranged into a plurality of arrays (Fig. 2a and seen how elements 1,2,3  are all separated and that the sections could be differently heated, as indicated with “at least two microwave sources”, column 3 line 35).  Thus it would have been obvious to someone having ordinary skill in the art at the time of the filing to modify Goetz in view of Feher and Feher ‘940, with a further teaching of Feher ‘940, to have the dielectric plug/sections in a plurality of arrays, in order to well heat the sections of the plane that may need similar heat and to apply heat to other sections, to an array of dielectric heating sections with a different microwave source for separate heating depending on the needs of that section.

Regarding claim 7, Goetz in view of Feher and Feher ‘940 teach all the limitations of claim 6, as above, but and they further teach an assembly wherein a first of the plurality of arrays includes a first set of the plurality of inserts (Feher ‘940, elements 1, fig. 2a, made of the dielectric material); a second of the plurality of arrays includes a second set of the plurality of inserts (Feher ‘940, elements 1, fig. 2a, made of the dielectric material).  But they do not further teach that the second set of the plurality of inserts are circumferentially offset from the first set of the plurality of inserts about the centerline.   However, given that the arrays in Feher ‘940 are offset linearly (fig. 2a) and they can be acted upon separately, depending on the needs of the specific location, and given the combination above, where the dielectric material is spread in the outside of the nacelle, it would have been obvious to one having ordinary skill in the art at the time of the filing to further modify the placement of the arrays of Feher ‘940 when applying them to the invention of Goetz and Feher, to have them be off-set circumferentially, or otherwise, depending on the ice build up at that specific location and the specific need to apply energy to that array and melt or deice that area, and this would be a method of controlling the areas separately depending on their needs.

Regarding claim 8, Goetz in view of Feher and Feher ‘940 teach all the limitations of claim 6, as above, and further teach an assembly wherein a first of the plurality of arrays includes a first set (Feher ‘940, elements 1, fig. 2a) of the plurality of inserts (the dielectric material); a second of the plurality of arrays includes a second set of the plurality of inserts (Feher ‘940, elements 2, fig. 2a).  However, they do not further teach that the second set of the plurality of inserts are axially offset from the first set of the plurality of inserts along the centerline.  However, given that the arrays in Feher ‘940 are offset linearly (fig. 2a) and they can be acted upon separately, depending on the needs of the specific location, and given the combination above, where the dielectric material is spread in the outside of the nacelle, it would have been obvious to one having ordinary skill in the art at the time of the filing to further modify the placement of the arrays of Feher ‘940 when applying them to the invention of Goetz and Feher, to have them be off-set axially or otherwise,  in relation to the central axis (Goetz, axis X) depending on the ice buildup at that specific location of the array and the specific need to apply energy to that array and melt or deice that area, and this would be a method of controlling the areas separately depending on their needs.

Regarding claim 9, Goetz in view of Feher teach all the limitations of claim 1, as above, but do not further teach an assembly  wherein the dielectric material is configured into an annular band.   However, Feher ‘940 teaches that the dielectric material may be configured into a band (figs. 1, all the material is configured into bands and fig. 2a, element 3).  It would have been obvious to one having ordinary skill in the art at the time of the filing to further modify the Goetz in view of Leher with the teaching of Leher ‘940, in order to place the dielectric material in places most effective for heating and is methods that are known to do the job of effective heating. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (German Patent Publication  DE102018206650A1) in view of  Feher (U.S. Patent Application Publication 2003/ 0052230, herein after “Feher”) and Feher (U.S. Patent Application 6,207,940; herein after “Feher ‘940), and further in view of Wilson (United Kingdom Patent Application GB2563271; attached).

Regarding claim 10, Goetz in view of Feher and Feher ‘940 teach all the limitations of claim 9, as above, but do not further teach an assembly  wherein the annular band is located at an axially forward most point of the nacelle inlet structure.  However, it is noted that the most forward point of the nacelle structure is the leading edge and might have the greatest amount of ice accretion.    Wilson recognizes this and puts the dielectric material and the microwave absorbing structure in the leading edge of the nacelle structure (fig. 8, element 59).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to further modify Goetz in view of Feher and Feher ‘940 with the teachings of Wilson, to make sure the placement of the dielectric material is efficiently placed, to place the material in the most forward point of the nacelle structure, in order to have good protection and heating from the place where lots of ice accretion is expected as it is the leading edge, first directly meeting the wind.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (German Patent Publication  DE102018206650A1) in view of  Feher (U.S. Patent Application Publication 2003/ 0052230, herein after “Feher”), and further in view of Magenheim (U.S. Patent 4,688,185; “Magenheim ‘185”).
Regarding claim 11, Goetz in view of Feher and teach all the limitations of claim 1, as above, but do not further teach an assembly  wherein the nacelle inlet structure is configured with an internal cavity at least partially formed by the exterior skin; the microwave system includes a waveguide within the internal cavity; and the waveguide is configured to direct the microwaves to the dielectric material.  However, Magenheim teaches that if you have microwaves for heating such structures, then you need waveguides (Magenheim ‘185, element 53, fig. 2).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Goetz and Feher with the teachings of Magenheim ‘185, to ensure that the microwave heater of the electromagnetic heater, has a waveguide to focus and direct the waves of the microwave heater, and to focus the energy to be able to melt the potential frost and ice.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (German Patent Publication  DE102018206650A1) in view of  Feher (U.S. Patent Application Publication 2003/ 0052230) and further in view of Hansman (U.S. Patent 4,365,131)

Regarding claim 12, Goetz in view of Feher teaches all the limitations of claim 1, as above, but do not further teach an assembly wherein the microwaves are transmitted at a frequency between one and ten gigahertz.  However, Hansman teaches such a frequency for ice-melting (Column 3 line 27, 2,000-24,000 megahertz, i.e. 2-24 GigaHertz; this range almost entirely covers the claimed range).  Given that the frequency affects the heating and the ice-melting, and that the prior art range covers most of the claimed range, it would have been an obvious to one having ordinary skill in the art at the time of the invention to modify the device of Goetz in view of Feher, to have the Microwave frequency within the claimed range as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05.

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (German Patent Publication  DE102018206650A1) in view of  Feher (U.S. Patent Application Publication 2003/ 0052230) and further in view of Guerry (U.S. Patent Application Publication 2016/0114883).

Regarding claim 13, Goetz in view of Feher teaches all the limitations of claim 1, as above, but do not further teach an assembly wherein the dielectric material comprises at least one of alumina, silica or a fluoropolymer. However, Guerry does teach using such a material for the surface structure (¶0027, 0098, the active superhydrophobic surface structure…[could be] at least…fluoropolymer.”).  It would have been obvious to one having ordinary skill in the art at the time of the filing to add to the teachings of Goetz and Feher with the teaching of Guerry, to include fluoropolymer with the dielectric material, in order to have a “superhydrophobic” material on the surface, in  order to further protect the outer layer from contaminants and to prevent the buildup of ice on the outer surface (Guerry, ¶0100, “the use of the active superhydrophobic surface structure…[is] to shed water, to shed ice, to shed oil, to shed dirt, to prevent ice accumulation, to prevent oil accumulation, etc.”) .

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (German Patent Publication  DE102018206650A1) in view of  Feher (U.S. Patent Application Publication 2003/ 0052230) and further in view of Hansman (U.S. Patent 4,365,131) and Guerry (U.S. Patent Application Publication 20160114883).

Regarding claim 16, Goetz in view of Feher teaches all the limitations of claim 1, as above, but do not further teach an assembly wherein the microwave system includes a waveguide comprising a fluoropolymer.  However, Hansman teaches that the exterior surface may comprise “waveguide dielectric coating 2” (column 2 line 57) for focusing the microwaves and attaching them to the exterior to generate heat (Hansman, column 2 line 55 though column 3 line3) .  As well, Guerry does teach using such a material (¶0027, 0098, the active superhydrophobic surface structure…[could be] at least…fluoropolymer.”).  Thus,  it would have been obvious to one having ordinary skill in the art at the time of the filing to add to the teachings of Goetz and Feher with the teaching of Guerry, to include fluoropolymer with the dielectric material, in order to have a “superhydrophobic” material on the surface, in  order to further protect the outer layer from contaminants and to prevent the buildup of ice on the outer surface (Guerry, ¶0100, “the use of the active superhydrophobic surface structure…[is] to shed water, to shed ice, to shed oil, to shed dirt, to prevent ice accumulation, to prevent oil accumulation, etc.”) . 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (German Patent Publication  DE102018206650A1) in view of  Feher (U.S. Patent Application Publication 2003/ 0052230) and further in view of Magenheim (U.S. Patent 4,060,212; “Magenheim ‘212”)
Regarding claim 15, Goetz in view of Feher teaches all the limitations of claim 1, as above, but do not further teach an assembly wherein the microwave system includes a coax transmission line waveguide.  However, Magenheim ‘212 teaches that the microwave heating system could include coaxial transmission line waveguides (Magenheim ‘212, column 6 line 21, figs. 11-12).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to add the teaching of Magenheim ‘212 to those of Goetz in view of Feher, to add the coaxial transmission line waveguides, because although they do teach directing the waves to the dielectric material, Magenheim ‘212 teaches this in order to effectively carry the higher frequency electromagnetic waves to their target (Magenheim ‘212, column 4 lines 54-58, “ For relatively low microwave frequencies, up to 5 or 6 megahertz, a coaxial line divider and distribution system could be used, but for higher frequencies, for example at 22,000 megahertz, a waveguide divider would be required.”)



Claim(s) 18,  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (German Patent Publication  DE102018206650A1) in view of  Feher (U.S. Patent Application Publication 2003/ 0052230) and further in view of Magenheim (U.S. Patent Application 4,054,255; “Magenheim ‘255”).

Regarding claim 18, Goetz in view of Feher teaches all the limitations of claim 1, as above, but do not further teach an assembly further comprising a sensing system configured to detect presence of ice based on a sensed parameter associated with the microwaves.  However, Magenheim ‘255 teaches a sensing system configured to detect presence of ice based on a sensed parameter associated with the microwaves.” (Magenheim ‘255, column 4 lines 18-34; “the accretion of the ice layer…introduces relatively lossy component…and affects reflection coefficient [and other parameters like phase angle]).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to further modify Goetz and Feher with Magenheim ‘255, to incorporate a sensing mechanism to sense loss and reflection, in order to sense the “accretion” (growing) of any ice layer on the surface of the skin/nacelle/substrate.

Regarding claim 20, Goetz discloses an assembly for an aircraft propulsion system, comprising: a nacelle inlet structure (Goetz, 100, fig. 1) comprising an exterior surface (101) 
However, Goetz does not teach a dielectric material in the nacelle structure; nor a microwave system configured to direct microwaves to the dielectric material for melting and/or preventing ice accumulation on the exterior surface; and a sensing system configured to detect presence of ice based on a sensed parameter associated with the microwaves. Goetz does teach that the heating system could be “electromagnetic” and even incorporate “dielectric” material (Goetz, ¶0031).  
However, Feher does teach a microwave system (abstract microwave generators),configured to direct microwaves to the dielectric material (abstract, “walls of a dielectric composite material) for melting and/or preventing ice accumulation on the exterior skin (Feher, abstract, the surfaces of the shell structure to be deiced or kept free of ice).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Goetz with Feher, substituting in the electromagnetic heating of Goetz be with the microwave heating of Feher, and further to substitute in the skin of Feher, including his dielectric properties into the nacelle skin of Goetz, in order to generate and well heat the nacelle in order to prevent ice accumulation and in order that the device works propulsion system works properly and efficiently and the device is heated in a conventional way.
Further, regarding the sensing, Magenheim ‘255 teaches a sensing system configured to detect presence of ice based on a sensed parameter associated with the microwaves.” (Magenheim ‘255, column 4 lines 18-34; “the accretion of the ice layer…introduces relatively lossy component…and affects reflection coefficient [and other parameters like phase angle]).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to further modify Goetz and Feher with Magenheim ‘255, to incorporate a sensing mechanism to sense loss and reflection, in order to sense the “accretion” (growing) of any ice layer on the surface of the skin/nacelle/substrate.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE H SAMUELS/           Examiner, Art Unit 3761

/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761